                                                              Case 2:19-cv-04610-CJC-SS Document 1 Filed 05/28/19 Page 1 of 5 Page ID #:1




                                                               1 Thomas C. Hurrell, State Bar No. 119876
                                                               1
                                                                 E-Mail: thurrell@hurrellcantrall.com
                                                               2 Melinda Cantrall,
                                                                          CantralI, State Bar No. 198717
                                                                 E-Mail: mcantrall@hurrellcantrall.com
                                                               3 HURRELL CANTRALL
                                                                             CAN fRALL LLP
                                                                 300 South Grand Avenue, Suite 1300
                                                               4 Los Angeles, California 90071
                                                                 Telephone: (213) 426-2000
                                                               5 Facsimile: (213) 426-2020
                                                               6 Attorneys for Defendants COUNTY OF LOS ANGELES (erroneously sued as
                                                                 “LOS ANGELES COUNTY”),
                                                                 "LOS              COUNTY"), JACKIE LACEY, and CRAIG HUM
                                                               7
                                                               8
                                                               9                       UNITED STATES DISTRICT COURT
                                                              10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                              11
           ANTRALL LLP
                   LLP
                         300 SOUTH GRAND AVENUE, SUITE 1300




                                  12 LATISHA NIXON as Successor in                                          STATE CASE NO. 19STCV06782
                            LOS ANGELES, CALIFORNIA 90071
         CANTRALL




                                                00
                                     Interest of GEMMEL MOORE,                                              [Exempt Pursuant to Gov’t
                                                                                                                                Gov't Code §6103]
                               TELEPHONE (213) 426-2000




                              00  13 Deceased; and LATISHA NIXON,
                              c1
                                     Individually,                                                          FEDERAL CASE NO.
                         0
                              csi
                              w
                                  14
                                                   Plaintiff,                                               NOTICE OF REMOVAL AND
  URRELL C




                              z
                                  15                                                                        REMOVAL OF ACTION UNDER 28
HURRELL




                         gc 2 I-w           v.                                                              U.S.C. §§ 1441 AND 1446 ON
                                                                                                            U.S.C.1§
                          cc 8 16
                         1,0                                                                                BEHALF OF DEFENDANTS
                                     EDWARD BUCK; LOS ANGELES                                               COUNTY OF LOS ANGELES,
                                                                                                                              ANGELES,
H




                                  17 COUNTY; JACKIE LACEY, as Los                                           JACKIE LACEY,
                                                                                                                     LACE_Y, AND CRAIG
                                     Angeles County District Attorney;                                      HUM; DECLARATION OF FARID
                                                                                                            HUM.
                                  18 CRAIG HUM, as Los Angeles County                                       A. SHARABY
                                                Head Deputy District
                                     Assistant Head.
                                  19 Attorney; and DOES 1 through 20,                                       [STATE: Assigned to Hon. Georgina
                                     inclusive,                                                             T. Rizk, Department "2"
                                                                                                                                ”2”
                                  20                                                                        Case Filed: 02/27/19]
                                                   Defendants.
                                  21
                                                              22 TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                              23        PLEASE TAKE NOTE that defendants COUNTY OF LOS ANGELES,
                                                              24 JACKIE LACEY, and CRAIG HUM (collectively "the
                                                                                                           “the County defendants")
                                                                                                                       defendants”) hereby
                                                              25 remove this action from the Superior Court of the County of Los Angeles, Central
                                                              26 District to the United States District Court, Central District of California. County
                                                              27 defendants effect this removal pursuant to 28 U.S.C. §§ 1441 and 1446 on the
                                                              28 following factual bases:
                                                              Case 2:19-cv-04610-CJC-SS Document 1 Filed 05/28/19 Page 2 of 5 Page ID #:2




                                                               1         1.     On February 27, 2019, plaintiff LATISHA NIXON, individually and as
                                                               2 successor in interest of decedent GEMMEL MOORE, ("plaintiff')
                                                                                                                 (“plaintiff”) filed a Complaint
                                                               3 in the Superior Court of California, County of Los Angeles, Central District in the
                                                               4 action entitled Latisha Nixon v. Edward Buck, et al., Case No. 19STCV06782.
                                                               5 Declaration of Farid A. Sharaby ("Decl.
                                                                                                 (“Decl. Sharaby”), ¶ 3.
                                                                                                         Sharaby"), ¶                The Summons and
                                                               6 Complaint are attached as Exhibit "A"
                                                                                                   “A” to the Declaration of Farid A. Sharaby.
                                                               7         2.     Plaintiff served the Summons and Complaint on the County defendants
                                                               8 on April 29, 2019. Decl. Sharaby, ¶
                                                                                                   ¶ 4.
                                                               9         3.     In the Complaint, plaintiff brings two federal civil rights claims
                                                              10 pursuant to 42 U.S.C. §§ 1981 and 1985(3) against the County defendants claiming
                                                              11 violations of plaintiff's
                                                                               plaintiff’s rights under the Fourteenth Amendment of the United States
           ANTRALL LLP
                   LLP




                                                              12 Constitution against all defendants. Decl. Sharaby, ¶
                                                                                                                     ¶ 5; Exh. "A."
                                                                                                                               “A.” Thus, this is a
                         300 SOUTH GRAND AVENUE, SUITE 1300




                         cS
                            LOS ANGELES, CALIFORNIA 90071




                         w
         CANTRALL




                                                              13 federal civil rights action over which this Court has original jurisdiction as to all
                               TELEPHONE (213) 426-2000




                         —                      o
                         c7)                     3
                         ui
                         D
                              L9_                             14 defendants.                          (“The district courts shall have original
                                                                                 See 28 U.S.C. § 1331 ("The
                         '->1 Jz2m
                                  w
                                                              15 jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the
  URRELL C




                         z        z
                         gwo
HURRELL




                            ui' Et
                            z
                         ▪— w                                 16 United States.”).
                                                                        States."). Accordingly, the County defendants have the right to remove this
                         6
                         co 9
                         0                                    17 case to this Court. See 28 U.S.C. § 1441(a) ("...any
                                                                                                             (“…any civil action brought in a State
H




                                                              18 court of which the district courts of the United States have original jurisdiction, may
                                                              19 be removed by the defendant or the defendants...");
                                                                                                    defendants…”); 28 U.S.C. § 1446 (setting forth
                                                              20 procedures for removal).
                                                              21         4.     In the Complaint, plaintiff also brings state law causes of action for
                                                              22 wrongful death and survival action, sexual battery, assault, battery, hate violence,
                                                                                                   per se, negligence (premises liability), and
                                                              23 drug dealer liability, negligence per
                                                              24 intentional infliction of emotional distress. Decl. Sharaby, ¶
                                                                                                                              ¶ 6; Exh. "A."
                                                                                                                                        “A.” All of
                                                                 plaintiff’s causes of action brought under federal and state law arise from the same
                                                              25 plaintiff's
                                                              26 factual allegations: Defendant EDWARD BUCK injected decedent GEMMEL
                                                              27 MOORE with crystal methamphetamine which led to the decedent's
                                                                                                                     decedent’s death, and the
                                                              28 County defendants declined to file criminal charges against defendant EDWARD

                                                                                                             -2-
                                                              Case 2:19-cv-04610-CJC-SS Document 1 Filed 05/28/19 Page 3 of 5 Page ID #:3




                                                               1 BUCK. Decl. Sharaby, ¶
                                                                                      ¶ 7; Exh. "A."
                                                                                                “A.” When an action originally filed in state court
                                                               2 is removed to federal court, the federal tribunal has jurisdiction to determine not
                                                               3 only the federal claims, but all pendent state claims which derive "from
                                                                                                                                    “from a common
                                                               4 nucleus of operative fact.”
                                                                                      fact." United Mine Workers
                                                                                                         Workers v. Gibbs, 383 US 715, 725 (1966);
                                                               5 see also 28 U.S.C. §§ 1367(a) and 1441(c).
                                                               6        5.     On May 13, 2019, counsel for the County defendants obtained
                                                               7 defendant EDWARD BUCK's
                                                                                  BUCK’s consent to remove this case to federal court. Decl.
                                                               8 Sharaby, ¶
                                                                          ¶ 8.
                                                               9        6.     Venue is proper in this Court as the alleged wrongful conduct occurred
                                                              10 in the County of Los Angeles and the named defendants reside therein. 28 U.S.C.
                                                              11 §§ 84(c)(2), 1391, 1446.
           ANTRALL LLP
                   LLP




                                                              12        7.     This Notice of Removal is being filed with this Court less than 30 days
                         300 SOUTH GRAND AVENUE, SUITE 1300




                         cS
                            LOS ANGELES, CALIFORNIA 90071




                         w
         CANTRALL




                                                              13 after plaintiff served the County defendants with the Summons and Complaint,
                               TELEPHONE (213) 426-2000




                         —                      o
                         c7)                     3
                         ui
                         D
                              L9_ 14 which service was made on April 29, 2019. Decl. Sharaby, ¶
                                                                                              ¶ 9.
                         '>- 1 z2
                                                 w
                                                                               This Notice of Removal is being contemporaneously filed in this Court
  URRELL C




                         z z
                         gwo                                  15        8.
HURRELL




                             ui' Et
                          —z w
                         ▪6
                                                              16 as well as the Superior Court of California, County of Los Angeles, Central District.
                          co 9
                         0                                    17 Decl. Sharaby, ¶
                                                                                ¶ 10.
H




                                                              18
                                                              19 DATED: May 28, 2019                 HURRELL CANTRALL LLP
                                                              20
                                                              21
                                                                                                     By: /S/ - Farid A. Sharaby
                                                              22
                                                                                                         THOMAS C. HURRELL
                                                              23                                         MELINDA CANTRALL
                                                                                                         FARID A. SHARABY
                                                              24
                                                                                                         Attorneys for Defendants, COUNTY OF
                                                              25                                         LOS ANGELES, JACKIE LACEY, and
                                                                                                         CRAIG HUM
                                                              26
                                                              27
                                                              28

                                                                                                          -3-
                                                              Case 2:19-cv-04610-CJC-SS Document 1 Filed 05/28/19 Page 4 of 5 Page ID #:4




                                                               1                      DECLARATION OF FARID A. SHARABY
                                                               2         I, Farid A. Sharaby, declare:
                                                               3         1.    I am an attorney duly licensed to practice before this Court and am a
                                                               4 partner of Hurrell Cantrall LLP, attorneys of record for COUNTY OF LOS
                                                               5 ANGELES, JACKIE LACEY, and CRAIG HUM (collectively "the
                                                                                                                    “the County
                                                                 defendants”) herein. The facts set forth herein are of my own personal knowledge
                                                               6 defendants")
                                                               7 and if sworn I could and would testify competently thereto.
                                                               8         2.    I make this declaration in support of Notice of Removal and Removal
                                                               9 of Action Under 28 U.S.C. §§ 1441 and 1446 on Behalf of Defendants County of
                                                              10 Los Angeles, Jackie Lacey, and Craig Hum.
                                                              11         3.    On February 27, 2019, plaintiff LATISHA NIXON, individually and as
           ANTRALL LLP
                   LLP




                                                              12 successor in interest of decedent GEMMEL MOORE, ("plaintiff')
                                                                                                                 (“plaintiff”) filed a Complaint
                         300 SOUTH GRAND AVENUE, SUITE 1300




                         cS
                            LOS ANGELES, CALIFORNIA 90071




                         w
         CANTRALL




                                                              13 in the Superior Court of California, County of Los Angeles, Central District in the
                               TELEPHONE (213) 426-2000




                         —                      o
                         c7)                     3
                         ui
                         D
                              L9_                             14 action entitled Latisha Nixon v. Edward Buck, et al., Case No. 19STCV06782. The
                         '->1 Jz2m
                                  w
                                                              15 Summons and Complaint are attached hereto as Exhibit "A."
                                                                                                                      “A.”
  URRELL C




                         z        z
                         gwo
HURRELL




                            ui' Et                                       4.    Plaintiff served the Summons and Complaint on the County defendants
                            z
                         ▪— w                                 16
                         6
                         co 9
                         0                                    17 on April 29, 2019.
H




                                                              18         5.    In the Complaint, plaintiff brings two federal civil rights claims
                                                              19 pursuant to 42 U.S.C. §§ 1981 and 1985(3) against the County defendants claiming
                                                              20 violations of plaintiff's
                                                                               plaintiff’s rights under the Fourteenth Amendment of the United States
                                                              21 Constitution against all defendants.
                                                              22         6.    In the Complaint, plaintiff also brings state law causes of action for
                                                              23 wrongful death and survival action, sexual battery, assault, battery, hate violence,
                                                                                                   per se, negligence (premises liability), and
                                                              24 drug dealer liability, negligence per
                                                              25 intentional infliction of emotional distress.
                                                              26         7.    All of plaintiff's
                                                                                      plaintiff’s causes of action brought under federal and state law
                                                              27 arise from the same factual allegations: Defendant EDWARD BUCK injected
                                                              28 decedent GEMMEL MOORE with crystal methamphetamine which led to the

                                                                                                            -1-
              Case 2:19-cv-04610-CJC-SS Document 1 Filed 05/28/19 Page 5 of 5 Page ID #:5


               1 decedent's death, and the County defendants declined to file criminal charges
               2 against defendant EDWARD BUCK.
               3         8.    On May 13, 2019, I spoke with defendant EDWARD BUCK's
               4 attorney, Seymour I. Amster, and asked whether defendant EDWARD BUCK
               5 would consent to remove this case to federal court. Mr. Amster stated that his client
               6 would consent to this case being removed to federal court.
               7         9.    This Notice of Removal is being filed with this Court less than 30 days
               8 after plaintiff served the County defendants with the Summons and Complaint,
               9 which service was made on April 29, 2019.
              10         10.   This Notice of Removal is being contemporaneously filed in this Court
              11 as well as the Superior Court of California, County of Los Angeles, Central District.
ao
a2
              12        I declare under penalty of perjury under the laws of the United States of
- wo
▪ 5
         CD
              13 America that the foregoing is true and correct.
       2
       cs,
     0 't     14        Executed on MayZci , 2019, at Los Angeles California.
<4 < 0
U <9 wc6 0 15
a c9Lo a
 ▪       LTuI 16
Ix
p4 8u) 0                                                   Fari
    FD,       17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                          -2-
